PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
ZHENG, JIANXU 
Application No.: 17/362,578
Filed:  June 29, 2021
Attorney Docket No.: 49438-0149001/A29374US 
:
:
:        DECISION ON PETITION
:
:



This is a decision on the renewed petition under the unintentional provision of 37 CFR 1.137(a), filed July 05, 2022, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for applicant’s failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed January 04, 2022.  A Notice of Abandonment was mailed on February 07, 2022.

The amendment to the inventor address on the Application Data Sheet (ADS) filed July 05, 2022, in response to the requirement made in the Notice Requiring Inventor’s Oath or Declaration, mailed January 04, 2022, was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 as they apply to the inventor address have been waived sua sponte, and the amendment to the inventor address has been accepted.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Application Data Sheet (ADS) and the substitute statement; (2) the petition fee of $2,100.00 submitted on March 10, 2022; and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.


/Paul Shanoski/
Paul Shanoski 
Attorney Advisor
Office of Petitions